Order filed May 24, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00330-CV


    UNITED RESIDENTIAL PROPERTIES, L.P., WILLIAM MAXWELL AND TIFFANY
                             TALLENT, Appellant

                                                     V.

                                 TOM AND DWANA THEIS, Appellee


                             On Appeal from the Co Civil Ct at Law No 4
                                       Harris County, Texas
                                   Trial Court Cause No. 855506


                                               ORDER

       The clerk’s record was filed July 28, 2012 . Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
Response to Plea to the Jurisdiction filed 5/13/2011, including attached exhibits.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or before
June 1, 2012, containing Response to Plea to the Jurisdiction filed 5/13/2011, including attached
exhibits.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                            PER CURIAM